Citation Nr: 0807947	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for tinnitus due to VA treatment in December 2001.

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for hearing loss due to VA treatment in December 2001.


REPRESENTATION

Appellant represented by:	Adam R. Hess, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

A hearing was held at the RO in April 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

When this matter was initially before the Board in November 
2005, the Board denied the claims of entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for tinnitus and 
hearing loss.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, in an August 24, 2007 Order, granted the 
parties' Joint Motion for remand, vacating the Board's 
November 2005 decision and remanding the case for compliance 
with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2007 Joint Motion for remand the parties agreed 
that the opinion provided by the June 2003 VA examiner is 
insufficient to decide the claim and that the veteran should 
be provided a new examination and medical nexus opinion under 
38 U.S.C. § 5103A.  Specifically, the parties agree that the 
VA examiner's opinion was inadequate because it was based 
upon the examiner's faulty understanding of the evidence.  
Accordingly, the Board has no discretion and must remand this 
claim for a new examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all available 
recent VA and private medical and 
audiological records concerning treatment 
received by the veteran not already 
associated with the claims file.

2.  Following the completion of the above, 
schedule the veteran for a VA medical 
examination to determine whether, based on 
an accurate timeline, the December 2001 VA 
treatment was the cause of additional 
disability to the veteran.  If this 
treatment is determined to be the cause of 
additional disability, the examiner should 
express an opinion as to whether it is as 
likely as not that the additional 
disability is the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing care.  A 
complete rationale must be provided for 
any opinion expressed. 

The claims folder, including a copy of 
this Remand and the Court's Joint Motion 
and Order, must be made available to the 
examiner for review in conjunction with 
the examination.  Specifically, the 
examiner should note that White City 
records show that the veteran first sought 
medical care several days prior to 
December 18, 2001, but was not seen by a 
physician until December 18, 2001, and 
that the veteran testified that he began 
taking antibiotics prior to the morning of 
December 19, 2001.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


